
	
		I
		112th CONGRESS
		1st Session
		H. R. 2525
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Trade Act of 1974 with respect to the trade
		  adjustment assistance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Adjustment Assistance Accountability Act of
			 2011.
		2.Amendments to
			 trade adjustment assistance program
			(a)Extension of
			 assistance program for workersSection 245(a) of the Trade Act of 1974 (19
			 U.S.C. 2317(a)) is amended by striking October 1, 2001, and ending
			 December 31, 2007 and inserting February 13, 2011, and ending
			 September 30, 2014.
			(b)Notice to
			 petitioner of initiation of investigationSection 221(a)(3) of the Trade Act of 1974
			 (19 U.S.C. 2271(a)(3)) is amended by adding at the end the following:
			 The Secretary shall also send written or electronic notification of the
			 receipt of the petition and the initiation of the investigation directly to the
			 petitioner..
			(c)Procedural
			 matters
				(1)Basis for
			 secretary’s determinationSection 222 of the Trade Act of 1974
			 (19 U.S.C. 2272) is amended by adding at the end the following:
					
						(d)Basis for
				Secretary’s determinations
							(1)In
				generalThe Secretary shall,
				in determining whether to certify a group of workers under section 223, obtain
				from the workers' firm, a customer of the workers' firm, or the petitioner,
				information that the Secretary determines to be necessary to make the
				certification, through questionnaires and in such other manner as the Secretary
				determines appropriate.
							(2)Additional
				informationThe Secretary may
				seek additional information to determine whether to certify a group of workers
				under subsection (a) or (b)—
								(A)by
				contacting—
									(i)officials or
				employees of the workers' firm;
									(ii)officials of
				customers of the workers' firm;
									(iii)officials of
				certified or recognized unions or other duly authorized representatives of the
				group of workers; or
									(iv)one-stop
				operators or one-stop partners (as defined in section 101 of the Workforce
				Investment Act of 1998 (29 U.S.C. 2801));
									(B)by reviewing all certifications or denials
				of petitions for trade adjustment assistance within the same industry as the
				petitioner and considering the impact of trade on those determinations;
				or
								(C)by using other
				available sources of information.
								(3)Verification of
				information
								(A)CertificationThe
				Secretary shall require a firm or customer to certify—
									(i)all information
				obtained under paragraph (1) from the firm or customer (as the case may be)
				through questionnaires; and
									(ii)all other
				information obtained under paragraph (1) from the firm or customer (as the case
				may be) on which the Secretary relies in making a determination under section
				223, unless the Secretary has a reasonable basis for determining that such
				information is accurate and complete without being certified.
									(B)Protection of
				confidential informationThe
				Secretary may not release information obtained under paragraph (1) that the
				Secretary considers to be confidential business information unless the firm or
				customer (as the case may be) submitting the confidential business information
				had notice, at the time of submission, that the information would be released
				by the Secretary, or the firm or customer (as the case may be) subsequently
				consents to the release of the information. Nothing in this subparagraph shall
				be construed to prohibit the Secretary from providing such confidential
				business information to a court in camera or to another party under a
				protective order issued by a court.
								(C)Review of
				informationIf the petition
				for certification is denied and the petitioner appeals the denial, the
				Secretary shall notify the petitioner of any information submitted or certified
				as part of an investigation that was adverse to the petitioner’s claim, and
				shall allow a petitioner to review any documents not protected under
				subparagraph (B). The petitioner shall be permitted an opportunity to submit
				and certify a rebuttal to the information submitted by the firm or firm’s
				customer as an addendum to the appeal, before the Secretary reviews the
				appeal.
								.
				(2)Determination of
			 secretarySection 223(a) of the Trade Act of 1974 is
			 amended—
					(A)by striking
			 (a) As soon as possible  and inserting—
						
							(a)
				In general
								(1)Initial
				determinationsAs soon as
				possible
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Notifications to
				petitionerNot later than 60
				days after a petition or appeal is filed, the Secretary shall provide a written
				or electronic response to a written request for information from the petitioner
				regarding the status of the petition. The response shall include the current
				stage of the investigation, details on outstanding requests for information
				from the firm or firm’s customer described in 222(e), any other reason for the
				delay, and the expected date of the final determination. Such notification
				shall be provided to the petitioner not later than 21 days after it is received
				by the
				Secretary.
							.
					(d)Conforming
			 amendmentsSection 285(a) of the Trade Act of 1974 is amended by
			 striking December 31, 2007 each place it appears and inserting
			 September 30, 2014.
			(e)Effective
			 date
				(1)Extension of
			 programThe amendments made by subsections (a) and (d) apply to
			 petitions for certification of eligibility for adjustment assistance under
			 chapter 2 of title II of the Trade Act of 1974 that are filed before, on, or
			 after the date of the enactment of this Act for such eligibility on or after
			 February 13, 2011.
				(2)Procedural
			 requirementsThe amendments
			 made by subsections (b) and (c) apply with respect to petitions for
			 certification of eligibility for adjustment assistance under chapter 2 of title
			 II of the Trade Act of 1974 that are filed or after the date of the enactment
			 of this Act.
				
